DETAILED ACTION
 This Office Action is in response to an Amendment after Non-Final Rejection filed 03/03/2022. Claims 1, 3-10, 12-19 are acknowledge as pending in this application with claims 1, 4, 6, 8, 10, 12-19 are amended, claim 3, 5, 7, 9 is previously presented and claims 2, 11, and 20. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 04/11/2022 have overcome the Claim Objection and Claim Rejection 112b. Further, the applicant amendment filed on 04/11/2022 have raised new Claim Objection issues (see Claim Objection below).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2022, 02/18/2022, 02/28/2022, 03/04/2022, 03/18/2022 and 03/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6, line 3, “the exercise plan” should be amended to ---an exercise plan---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang (US 2019/0126099 A1) in view of Wicks et al (US 2017/0282015 A1). 
Regarding claim 1: Hoang disclose a computer-implemented method (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) for using an artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”) to interact with a user of an exercise device during an exercise session (AI interacts with the user by placing the user in the virtual workout world, Para [0009] “AI (determined by Cloud Server) as challenge or chaser and in real time, places objects into virtual workout world that increases and decreases resistance”), wherein the computer-implemented method comprises: 
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive data as an input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”); 
based on the data (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), providing an output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”); 
while the user performs an exercise using the exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”), receiving the data (Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) of a computing device (camera, sensor; the Examiner notes that, according to the computer security resource center www.csrc.nist.gov, the definition of the computing device is a functional unit that can perform substantial computations, the camera of Hoang is considered to be a computing device because the camera of Hoang can capture the real-time video or a gesture-based input commands of the user as an input and export the output to the screen, Para [0040] “The touch screen can display at least one representation, such as one or more avatars, that represent users of the exercise devices, and that have a virtual speed in proportion to exercise performance on the exercise devices. The representation can include real-time video of users captured from their front facing cameras”; Para [0051] “The camera 282 can be configured for capturing the expressions of the user of the particular tablet 202. The camera 282 can be configured for capturing gesture-based input commands in an example embodiment”, Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor.” Therefore, the camera is performing a substantial computation and is considered to be a computing device) associated with the user (Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor”); and 
based on the data (data, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”) being received from the input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”), determining, via the machine learning model (cloud central server, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”), the output (chaser animation, avatar) to control an aspect of the exercise device (Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data)”).

    PNG
    media_image1.png
    675
    850
    media_image1.png
    Greyscale

Hoang further teach the output (Hoang, output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”) is a virtual coach (Hoang, human trainer, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”).
Hoang fails to disclose a virtual coach that is animated to graphically move and to audibly generate a motivational quote to the user, and wherein the machine learning model controls the virtual coach.
Wicks teach an analogous exercise device wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) that is animated to graphically move and to audibly generate a motivational quote to the user, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) and wherein the machine learning model (Wicks, interactive exercise system) controls the virtual coach (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual coach of Hoang to be animated to graphically move and to audibly generate a motivational quote to the user, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 3: Hoang disclose wherein the output is a control instruction (instruction, Para [0012] “for executing instructions stored in the memory that, when executed, cause the at least one processor to:… control the adjustable difficulty setting of the exercise apparatus to one or more of the difficulty settings during the shared virtual exercise session, receive a user input command from the user input device during the shared virtual exercise session”) that causes the exercise device to change an operating parameter (difficulty setting, Para [0012]).

Regarding claim 4: Hoang disclose wherein the operating parameter (resistance of the pedals, Para [0002] “Some industry exercise bikes have a display screen that allows a user to treat the exercise as a game. The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”) further comprises changing a range of motion of one or more pedals (The Examiner notes that the operating parameter requires only one of the following operating parameters, Para [0002] “The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”), changing a speed of a motor, changing a revolutions per minute of the motor, changing the parameter of a fan associated with an exercise bike, changing a temperature of a portion of the exercise bike, changing a haptic setting of a portion of the exercise bike, or some combination thereof.

Regarding claim 5: Hoang disclose wherein the data comprises an electronic recording (tablet 202) of a voice of the user received via a microphone associated with the computing device (Para [0051] “The microphone can be used for capturing audio of the user of the particular tablet 202. The microphone can be used for capturing voice-based input commands in an example embodiment.”).

Regarding claim 6: Hoang disclose wherein the data is associated with a difficulty of an exercise the user is currently performing (the baseline resistance represent the difficulty of an exercise, Para [0147] “the baseline resistance of each user can be determined by the cloud central server 104 based on historic performance of each user.”), and the computer-implemented method further comprises modifying the exercise plan based on the data (the user can modify the resistance level, Para [0147] “Before joining, users select their level of difficulty which determines their starting resistance level”).

Regarding claim 7: Hoang further discloses wherein selecting a virtual character (user’s avatar), a prerecorded message, or both, to present via the computing device (display, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).
Hoang fails to disclose wherein the virtual character, the prerecorded message, or both comprise a motivational quote. 
Wicks et al teach wherein the virtual character, the prerecorded message, or both comprise a motivational quote. (Wicks, the visual coaching of Wicks can provide an encouragement to educate and motivate the user; an encouragement to educate and motivate the user is considered to be a motivational quote; emphasis added, Para [0029] “the interactive exercise system comprises a “Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual character of Hoang to be comprise a motivational quote, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 9: Hoang disclose wherein receiving second input (user’s input when the user want to modify the resistance level, Para [0012] “receive a user input command from the user input device during the shared virtual exercise session, and in response to the user input command, cause a same adjustment to a respective current difficulty setting of at least two of the exercise devices during the shared virtual exercise session.”) from the user, wherein the second input comprises an instruction to modify an operating parameter (the resistance level of an exercise) of the exercise device, and the second input is received via a microphone, a touchscreen (Para [0047] “The tablet 202 includes a touchscreen 272 that is configured to be both a display screen (e.g. to display graphical user interfaces) and as a user input device (e.g. to receive touch inputs).”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 10: Hoang disclose A tangible, non-transitory computer-readable medium storing instructions (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) that, when executed, cause a processing device (a processor of the cloud central server 104, Para [0070] “Decisions made by a processor of the cloud central server 104 are referred to herein as Artificial Intelligence (AI).”) to: 
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive data as an input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”); 
based on the data (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), providing an output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”); 
while a user performs an exercise using the exercise device (the user perform an exercise by pressing the buttons on the handlebar, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input”), receiving the data (Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) of a computing device (camera, sensor, the Examiner notes that, according to the computer security resource center www.csrc.nist.gov, the definition of the computing device is a functional unit that can perform substantial computations, the camera of Hoang is considered to be a computing device because the camera of Hoang can capture the real-time video or a gesture-based input commands of the user as an input and export the output to the screen, Para [0040] “The touch screen can display at least one representation, such as one or more avatars, that represent users of the exercise devices, and that have a virtual speed in proportion to exercise performance on the exercise devices. The representation can include real-time video of users captured from their front facing cameras”; Para [0051] “The camera 282 can be configured for capturing the expressions of the user of the particular tablet 202. The camera 282 can be configured for capturing gesture-based input commands in an example embodiment”, Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor.” Therefore, the camera is performing a substantial computation and is considered to be a computing device) associated with the user (Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor”); and 
based on the data (data, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”) being received from the input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”), determining, via the machine learning model (cloud central server, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”), the output (chaser animation, avatar) to control an aspect of the exercise device (Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data)”).
Hoang fails to disclose a virtual coach that is animated to graphically move and to audibly generate a motivational quote to the user, and wherein the machine learning model controls the virtual coach.
Wicks teach an analogous exercise device wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) that is animated to graphically move and to audibly generate a motivational quote to the user, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) and wherein the machine learning model (Wicks, interactive exercise system) controls the virtual coach (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual coach of Hoang to be animated to graphically move and to audibly generate a motivational quote to the user, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 12: Hoang disclose wherein the output is a control instruction (instruction, Para [0012] “for executing instructions stored in the memory that, when executed, cause the at least one processor to:… control the adjustable difficulty setting of the exercise apparatus to one or more of the difficulty settings during the shared virtual exercise session, receive a user input command from the user input device during the shared virtual exercise session”) that causes the exercise device to change an operating parameter (difficulty setting, Para [0012]).

Regarding claim 13: Hoang disclose wherein the operating parameter (resistance of the pedals, Para [0002] “Some industry exercise bikes have a display screen that allows a user to treat the exercise as a game. The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”) further comprises changing a range of motion of one or more pedals (The Examiner notes that the operating parameter requires only one of the following operating parameters, Para [0002] “The display screen can illustrate hills and valleys, for example, and the resistance of the pedals is increased or decreased accordingly.”), changing a speed of a motor, changing a revolutions per minute of the motor, changing the operating parameter of a fan associated with an exercise bike, changing a temperature of a portion of the exercise bike, changing a haptic setting of a portion of the exercise bike, or some combination thereof.

Regarding claim 14: Hoang disclose wherein the data comprises an electronic recording (tablet 202) of a voice of the user received via a microphone associated with the computing device (Para [0051] “The microphone can be used for capturing audio of the user of the particular tablet 202. The microphone can be used for capturing voice-based input commands in an example embodiment.”).

Regarding claim 15: Hoang disclose wherein the data is associated with a difficulty of the exercise the user is currently performing (the baseline resistance represent the difficulty of an exercise, Para [0147] “the baseline resistance of each user can be determined by the cloud central server 104 based on historic performance of each user.”), and the processing device is further to modifying an exercise plan based on the data (the user can modify the resistance level, Para [0147] “Before joining, users select their level of difficulty which determines their starting resistance level”).

Regarding claim 16: Hoang further discloses wherein selecting a virtual character (user’s avatar), a prerecorded message, or both, to present via the computing device (display, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).
Hoang fails to disclose wherein the virtual character, the prerecorded message, or both comprise a motivational quote. 
Wicks et al teach wherein the virtual character, the prerecorded message, or both comprise a motivational quote. (Wicks, the visual coaching of Wicks can provide a motivational quote or an encouragement to educate and motivate the user; emphasis added, Para [0029] “the interactive exercise system comprises a “Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual character of Hoang to be comprise a motivational quote, as taught in Wicks, for the purpose of educating different exercises to the user.

Regarding claim 18: Hoang disclose wherein receiving second input (user’s input when the user want to modify the resistance level, Para [0012] “receive a user input command from the user input device during the shared virtual exercise session, and in response to the user input command, cause a same adjustment to a respective current difficulty setting of at least two of the exercise devices during the shared virtual exercise session.”) from the user, wherein the second input comprises an instruction to modify an operating parameter (the resistance level of an exercise) of the exercise device, and the second input is received via a microphone, a touchscreen (Para [0047] “The tablet 202 includes a touchscreen 272 that is configured to be both a display screen (e.g. to display graphical user interfaces) and as a user input device (e.g. to receive touch inputs).”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 19: Hoang disclose a system (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) comprising: 
a memory device (memory, Para [0012] “the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to:”) storing instructions,
a processing device (processor, Para [0012] “the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to:”) communicatively coupled to the memory device (Para [0012] “a communication subsystem for communicating over the network”), wherein the processing device executes the instructions (instruction, Para [0012] “the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to:”) to:
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive data as an input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”); 
based on the data (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), providing an output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”); 
while a user performs an exercise using the exercise device (the user perform an exercise by pressing the buttons on the handlebar, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input”), receiving the data (Para [0052] “buttons may be configured to perform the functionality described with respect to the up button 274 and the down button 276”) from an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”) of a computing device (camera, sensor, the Examiner notes that, according to the computer security resource center www.csrc.nist.gov, the definition of the computing device is a functional unit that can perform substantial computations, the camera of Hoang is considered to be a computing device because the camera of Hoang can capture the real-time video or a gesture-based input commands of the user as an input and export the output to the screen, Para [0040] “The touch screen can display at least one representation, such as one or more avatars, that represent users of the exercise devices, and that have a virtual speed in proportion to exercise performance on the exercise devices. The representation can include real-time video of users captured from their front facing cameras”; Para [0051] “The camera 282 can be configured for capturing the expressions of the user of the particular tablet 202. The camera 282 can be configured for capturing gesture-based input commands in an example embodiment”, Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor.” Therefore, the camera is performing a substantial computation and is considered to be a computing device) associated with the user (Para [0052] “In some example embodiments, gesture based inputs may be used, for example using the camera 282 or an inertial sensor”); and 
based on the data (data, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”) being received from the input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”), determining, via the machine learning model (cloud central server, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104”), the output (chaser animation, avatar) to control an aspect of the exercise device (Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data)”).

    PNG
    media_image1.png
    675
    850
    media_image1.png
    Greyscale

Hoang fails to disclose a virtual coach that is animated to graphically move and to audibly generate a motivational quote to the user, and wherein the machine learning model controls the virtual coach.
Wicks teach wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) that is animated to graphically move and to audibly generate a motivational quote to the user, (Wicks, the virtual coach of Wicks provide visual representation that is animated to graphically move; the virtual coach of Wicks also provide a digital audio that generate a motivation to the user, emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) and wherein the machine learning model (Wicks, interactive exercise system) controls the virtual coach (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual coach of Hoang to be animated to graphically move and to audibly generate a motivational quote to the user, as taught in Wicks, for the purpose of educating different exercises to the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang (US 2019/0126099 A1) in view of Wicks et al (US 2017/0282015 A1), and further in view of Errante et al. (US 2019/0244540 A1). Hoang as modified discloses the invention as substantially claimed, see above.
Regarding claim 8: Hoang in view of Wicks teach collecting the data (Hoang, data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”).
Hoang in view of Wicks fail to teach wherein the data comprises an indication from the user that an exercise is too difficult, and the machine learning model is trained to select a less difficult exercise for the user in a subsequent exercise session.
Errante et al teach the data (Errante, the data is the feedback, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”) comprises an indication from the user (Errante, the indication is the user’s effort) that an exercise is too difficult, and the machine learning model (Errante, the system 20, Para [0092]) is trained to select a less difficult exercise for the user in a subsequent exercise session. (Errante, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Hoang, to comprise an indication from the user that an exercise is too difficult, and the machine learning model is trained to select a less difficult exercise for the user in a subsequent exercise session, as taught in Errante, for the purpose of customizing the exercise to fit the user’s need.

Regarding claim 17: Hoang in view of Wicks teach collecting the data (Hoang, data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”). 
Hoang in view of Wicks fail to teach wherein the data comprises an indication from the user that an exercise is too difficult, and the machine learning model is trained to select a less difficult exercise for the user in a subsequent exercise session.
Errante et al teach the data (Errante, the data is the feedback, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”) comprises an indication from the user (Errante, the indication is the user’s effort) that an exercise is too difficult, and the machine learning model (Errante, the system 20, Para [0092]) is trained to select a less difficult exercise for the user in a subsequent exercise session. (Errante, emphasis added, Para [0092] “When the athlete has finished the training session, the athlete logs his/her efforts in the system 20 and provides feedback as requested by the system 20. If, for example, the athlete indicates that a specific part of the training session was too difficult, then future training sessions may be adjusted accordingly by the system 20”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Hoang, to comprise an indication from the user that an exercise is too difficult, and the machine learning model that is trained to select a less difficult exercise for the user in a subsequent exercise session, as taught in Errante, for the purpose of customizing the exercise to fit the user’s need.

Response to Arguments
Applicant's arguments filed on 04/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Claim(s) 1, 3-6, 9-10, 12-15 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang (US 2019/0126099 Al). Applicant respectfully submits that the cited reference does not disclose the amendments, "based on the data, providing an output, wherein the output is a virtual coach that is animated to graphically move and to audibly generate a motivational quote to the user, and wherein the machine learning model controls the virtual coach." As admitted by the Office in the Office action, "Hoang fails to disclose 'wherein the output is a virtual character that is animated to graphically move and to audibly generate a motivational quote to the user." (Non-Final Office Action, page 20). Instead the Office relies on Wicks for teaching this recitation. The portion of Wicks relied on by the Office [0029] states "Virtual Coach that provide digital audio and visual coaching and encouragement to educate and motive the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content." (Non-Final Office Action, page 20). Applicant respectfully asserts that Wicks fails to teach or suggest "the output is a virtual coach that is animated to graphically move and to audibly generate a motivational quote to the user, and wherein the machine learning model controls the virtual coach," as recited by the amended claims. Accordingly, Applicant respectfully requests the Office withdraw the 35 U.S.C. 102(a)(1) rejection of the claims and, further, allow the same.

Examiner’s response: the Applicant’s argument is not persuasive because:
Hoang in view of Wicks teach wherein the output is a virtual coach (Wicks, virtual coach, Para [0029]) that is animated to graphically move and to audibly generate a motivational quote to the user, (Wicks, the virtual coach of Wicks has to be an animated depiction of a coach that move and provide digital audio; the visual coach of Wicks generate an encouragement to educate and motivate the user, therefore, the encouragement to motivate the user is considered to be a motivational quote,  emphasis added, Para [0029] “the interactive exercise system comprises a " Virtual Coach" that can provide digital audio and visual coaching and encouragement to educate and motivate the user. This can include any type of visual representation, such as, an animated depiction of a coach or prerecorded video content.”) and wherein the machine learning model (Wicks, interactive exercise system) controls the virtual coach (Wicks, Para [0029] “the interactive exercise system comprises a " Virtual Coach";  the interactive exercise system control the virtual coach; see the rejection 103 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784             

/Megan Anderson/Primary Examiner, Art Unit 3784